DETAILED ACTION
This office action is in response to the amendment filed on 03/26/2021. Claims 1-20 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
	In view of the Applicant’s amendment regarding claims 1-20, the rejections under 35 U.S.C. 101 nonstatutory double patenting rejection is withdrawn because a terminal disclaimer was timely filed by applicant.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to estimating a depth map from a single-color input image, and in particular to training 
Prior art: 
Marais (US 2013/0077820)
Miller (US 2015/0302665)
	The closest prior art Marais paragraphs 25-26 discloses machine learning gesture detection recognizes the gesture, and displays an image of the hands of a player character 16 throwing a fireball 42… FIG. 3 schematically shows a gesture detection module 44 being trained. Gesture detection module 44 may be trained using a variety of different machine learning techniques.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “calculating an overall loss for the image pair, wherein, responsive to the hinted loss value corresponding to a given pixel of the first image being smaller than the primary loss value corresponding to the given pixel, a contribution of the given pixel to the overall loss is determined using the primary loss value corresponding to the given pixel and a supervised loss value, the supervised loss value determined using a depth prediction value for the given pixel and a depth value for the given pixel determined using the camera pose hint; adjusting the parameters of the depth estimation model based on the overall losses of the pseudo-stereoscopic image pairs; and generating, by the depth estimation model, a depth map of the scene corresponding to the image of the scene”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481